Order entered September 12, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-01329-CR

                          AHMED ABDALLA MOHAMED, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F-1435183-I

                                             ORDER
        We GRANT appellee’s September 8, 2016 “Second Motion to Extend Time for Filing

State’s Brief.” We ORDER the brief tendered to this Court by appellee on September 8, 2016

timely filed as of the date of this order.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE